17-2476
     Zheng v. Barr
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 611 211
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of July, two thousand nineteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            RICHARD C. WESLEY,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   JINWEN ZHENG, AKA JIN WEN ZHENG,
14            Petitioner,
15
16                   v.                                          17-2476
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Kohsei Ugumori,
27                                    Senior Litigation Counsel; David
28                                    Kim, Trial Attorney, Office of
29                                    Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Jinwen Zheng, a native and citizen of the

6    People’s Republic of China, seeks review of a July 20, 2017,

7    decision of the BIA affirming an October 28, 2016, decision

8    of an Immigration Judge (“IJ”) denying Zheng’s application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).        In re Jinwen Zheng, No.

11   A 205 611 211 (B.I.A. July 20, 2017), aff’g No. A 205 611 211

12   (Immig. Ct. N.Y. City Oct. 28, 2016).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA and address only the

17   grounds for denial relied on by the BIA.         See Xue Hong Yang

18   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

19   Accordingly, we address only the agency’s determination that,

20   assuming   credibility,   Zheng   failed   to   establish   a   well-

21   founded fear of persecution.          The applicable standards of
                                       2
1    review are well established.               See 8 U.S.C. § 1252(b)(4)(B);

2    Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

3        Zheng became a Christian while in the United States and

4    alleged a fear of persecution in China because he would

5    continue to practice Christianity if removed.                   Absent past

6    persecution,     an   applicant       may    establish   eligibility    for

7    asylum    by   demonstrating      a    well-founded      fear    of   future

8    persecution, 8 C.F.R. § 1208.13(b)(2), which must be both

9    subjectively      credible        and         objectively       reasonable,

10   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

11   To establish a well-founded fear, an applicant must show

12   either “a reasonable possibility he . . . would be singled

13   out individually for persecution” or that the country of

14   removal    has    a   “pattern        or     practice”   of     persecuting

15   individuals      similarly     situated          to   him.         8 C.F.R.

16   § 1208.13(b)(2)(iii).        Where, as here, an alien expresses a

17   fear based on activities undertaken in the United States, he

18   “must make some showing that authorities in his country of

19   nationality are either aware of his activities or likely to

20   become aware of his activities.”              Hongsheng Leng v. Mukasey,

21   528 F.3d 135, 143 (2d Cir. 2008).
                                            3
1          The agency reasonably concluded that Zheng failed to

2    establish a reasonable possibility that he would be singled

3    out   for    persecution     on    account     of   his    practice      of

4    Christianity.      Zheng admitted that the Chinese government

5    does not currently know that he is a Christian.            See id.      And

6    the agency reasonably concluded that there was insufficient

7    evidence that Zheng’s activities would be so prominent as to

8    bring him to the attention of Chinese authorities because

9    Zheng did not testify that he evangelized in public places

10   but   only   to   his   friends    and    family.    The   agency      also

11   reasonably concluded that authorities were unlikely to become

12   aware of Zheng’s attendance at an unauthorized church in China

13   because the State Department Report provided that there are

14   an estimated 45 million Protestant Christians in China not

15   affiliated with the government-sponsored church and that

16   efforts to restrict participation in unregistered churches

17   varied by region.       See id.

18         For    similar    reasons,    the    agency   did    not   err     in

19   determining that Zheng failed to establish a pattern or

20   practice of persecution of individuals like Zheng.               See id.

21   The country conditions evidence established that policies
                                         4
1    targeting Christians attending unregistered churches are not

2    implemented evenly throughout China and that the Chinese

3    government is more likely to target more prominent members of

4    the underground Christian community than Zheng.          For example,

5    the State Department Report largely discusses the targeting

6    of pastors.      Moreover, the reports of the arrest of church

7    participants     in     some   regions   is   insufficient   to     show

8    pervasive     persecution      of   individuals    participating      in

9    unregistered churches because there are tens of millions of

10   practicing Christians and restrictions on religious freedom

11   vary by region.       Thus, the agency did not err in determining

12   that Zheng failed to demonstrate “systemic or pervasive”

13   persecution of similarly situated Christians sufficient to

14   demonstrate a pattern and practice of persecution in China.

15   See In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005); see also

16   8 C.F.R. § 1208.13(b)(2)(iii); Santoso v. Holder, 580 F.3d
17   110, 112 & n.1 (2d Cir. 2009).

18       Accordingly, because the agency reasonably found that

19   Zheng   failed     to    demonstrate     a    well-founded   fear     of

20   persecution as needed for asylum, it did not err in finding

21   that Zheng failed to meet the higher standard for withholding
                                         5
1    of removal and and CAT.    See Lecaj v. Holder, 616 F.3d 111,

2    119 (2d Cir. 2010).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe,
13                                 Clerk of Court




                                    6